    Case: 1:20-cr-00378 Document #: 54 Filed: 09/08/20 Page 1 of 5 PageID #:132




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 20 CR 378
               v.
                                              Judge Ronald A. Guzman
 STEPHON JOHNSON, et al.


               PROTECTIVE ORDER GOVERNING DISCOVERY

       Upon the motion of the government, pursuant to Fed. R. Crim. P. 16(d) and 18

U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

       1.     Certain materials exchanged by the Parties, provided by the United

States, or produced by third parties, in preparation for, or in connection with the

proceedings in this case contain particularly sensitive information (“Sensitive

Information”). Sensitive Information includes, but is not limited to: (1) nonparty

names, addresses, dates of birth, driver’s license numbers, social security numbers,

and other personal identifying information; and (2) nonparty financial, credit card,

and bank account information. Materials containing Sensitive Information are

hereinafter referred to as “Sensitive Materials.”

       2.     In addition, certain materials provided by the United States in

preparation for or in connection with the proceedings in this case were prepared

and/or obtained in accordance with Title 18, United States Code, Section 2518

(“Title III Materials”).
    Case: 1:20-cr-00378 Document #: 54 Filed: 09/08/20 Page 2 of 5 PageID #:133




      3.     All Sensitive Materials and Title III Materials (collectively, “the

Materials”) are subject to this protective order and may be used by defendants and

defendant’s counsel (defined as counsel of record in this case) solely in connection

with the defense of this case, and for no other purpose, and in connection with no

other proceeding, without further order of this Court.

      4.     The Materials shall be plainly marked as Sensitive Materials or Title III

Materials by the government prior to disclosure and will be produced on separate

media.

      5.     Unless defense counsel first redacts all Sensitive Information contained

in the Sensitive Materials, defendant shall view Sensitive Materials only in the

presence of counsel for defendant. Defendant shall not be provided with any

unredacted Sensitive Materials or copies thereof and shall not make any notes or

records related to the Sensitive Information contained within the Sensitive Materials.

No Sensitive Materials, or the information contained therein, may be disclosed to any

persons other than defendant, counsel for defendant, persons employed to assist the

defense, or the person to whom the sensitive information solely and directly pertains,

without prior notice to the government and authorization from the Court. Absent

prior permission from the Court, Sensitive Information shall not be included in any

public filing with the Court, and instead shall be submitted under seal.

      6.     Defendants and defendants’ counsel shall not disclose the Materials or

their contents directly or indirectly to any person or entity other than persons


                                          2
    Case: 1:20-cr-00378 Document #: 54 Filed: 09/08/20 Page 3 of 5 PageID #:134




employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, “authorized persons”). Potential witnesses and their counsel

may be shown copies of the Materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court.

      7.     Defendants, defendants= counsel, and authorized persons shall not copy

or reproduce the Materials except in order to provide copies of the Materials for use

in connection with this case by defendants, defendants’ counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

      8.     Defendants, defendants= counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the Materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original Materials.

      9.     Before providing the Materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order.

      10.    Upon conclusion of all stages of this case, all of the Materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The Materials may be (1) destroyed; (2) returned to the United

States; or (3) retained in defense counsel's case file. The Court may require a

certification as to the disposition of any such materials. In the event that the


                                          3
    Case: 1:20-cr-00378 Document #: 54 Filed: 09/08/20 Page 4 of 5 PageID #:135




Materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the Materials are so maintained, and the Materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

      11.    To the extent any material is produced by the United States to

defendants or defendants= counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendants and/or defendants’ counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

      12.    The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case.




                                           4
    Case: 1:20-cr-00378 Document #: 54 Filed: 09/08/20 Page 5 of 5 PageID #:136




      13.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:


                                         RONALD A. GUZMAN
                                         District Court Judge
                                         United States District Court
                                         Northern District of Illinois

Date: September 8, 2020




                                            5
